        Case 1:18-cv-09525-VEC Document 1 Filed 10/17/18 Page 1 of 5




JamesP.Krauzls，
             i E
               sq.
CASEY& BARNETT，   LLC
305Broadway，St
             e1202
NewYork ，NewYork 100
                   07
(21
  2)286-0225

UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICTOFNEWYORK                     ECFCASE
    一一一一一一一一一一一一一一一一一一一一一一一一一一一-
                               x
KEDRIONBIOPHAR   ，
               恥1AIN
                   C.，
        Pl
         ain
           tif
             f，                               1
                                              8Ci
                                                v.

    -a
     gam
       st-
                                              COMPLAINT
STRATEGICSHIPPINGCOMPANY，LTD.，
UNITEDAIRLINES，IN.，
                 C 組dSCHENKER，IN
                               C.，

          D
          efe
            nda
              nts
                .
  一
  一一一
    一一・
      ・ー-
        ---
          一一一
            一一一
              --一
                一一一
                  一一一
                    一一一
                      一一-
                        -
                        x

      P
      lai
        nti
          ff，              ，
            KEDRIONBIOPHARMAINC，
                               byandt
                                    hro
                                      ughi
                                         t
                                         sat
                                           tor
                                             nes，
                                               y Casey&B
                                                       arn
                                                         et，
                                                           t

 LLC，
    fo sAm
      ri
       t end
           edC
             omp
               lai
                 nta
                   lle
                     gesuponi
                            nfo
                              rma
                                tio
                                  nan
                                    dbe
                                      lie
                                        fasf
                                           oll
                                             ows
                                               :

      1
      .    T
           hisa
              cti
                ona
                  ris
                    eso
                      uto
                        fth
                          eMo
                            ntr
                              ealC
                                 onv
                                   ent
                                     io，
                                       naT
                                         rea
                                           tyt
                                             owhicht
                                                   heU
                                                     nit
                                                       ed

 S
 tat
   esi
     sas
       ign
         ato
           ry. Th
                eCo
                  urth
                     asj
                       uri
                         sdi
                           cti
                             onp
                               urs
                                 uan
                                   tto28USC~ 1
                                             331
                                               .

      2
      .    Ata
             l1m
               ate
                 ria
                   lti
                     mes，              ，
                        KEDRIONBIOPHARMAIN
                                         C.(
                                           her
                                             ein
                                               aft
                                                 er"KEDRION"

 o
 r"P
   lai
     nti
       ff'
         )wasandi
                sac
                  orp
                    ora
                      tio
                        nwi
                          than0伍 c
                                 eandp
                                     lac
                                       eof
                                         bus
                                           ine
                                             ssl
                                               oca
                                                 teda
                                                    t

 T
 ros
   tbr
     uck
       e1，                 ，
         Hamburg20457Germany andi
                                sandwast
                                       heownera
                                              ndo
                                                Jrc
                                                  ons
                                                    ign
                                                      eeo
                                                        fth
                                                          e

 c
 ons
   ign
     men
       tofp
          har
            mac
              eut
                ica
                  lswhichi
                         sth
                           esu
                             bje
                               cto
                                 fth
                                   isa
                                     cti
                                       on，
                                         asmore白 l
                                                 lyd
                                                   esc
                                                     rib
                                                       ed

 b
 elo
   w.

      3
      .    Ata
             llm
               ate
                 ria
                   lti
                     mes，
                        Def
                          end
                            an，STRATEGICSHIPPINGCOMPANY，
                              t                        LTD.

 (
 her
   ein
     aft
       er"SSC"o
              r"D
                efe
                  nda
                    nts
                      "

 l
 oca
   teda
      t3B
        eth
          esd
            aMetroC
                  ent
                    reS
                      uie600，
                        t  ラBet
                              hes
                                da，
                                  M D20814anda
                                             tal
                                               lre
                                                 lev
                                                   antt
                                                      ime
                                                        s
            Case 1:18-cv-09525-VEC Document 1 Filed 10/17/18 Page 2 of 5




was and is doing business as an international freight forwarder of merchandise by air and,

directly or through its subsidiaries and/or affiliates, sold Freight Forwarding Services throughout

the United States and at all relevant times provided air freight forwarding, warehousing and

transportation services to Plaintiff and was and is doing business within the jurisdiction of this

Honorable Court.

       4.      At all material times, Defendant UNITED AIR LINES, INC., (hereinafter

“UNITED” or “Defendants”) is a corporation or other business entity with an office and place of

business at Bldg. 71, Cargo Area D, Old Rockaway Blvd., Jamaica, NY 11430, and at all

relevant times provided air freight forwarding, warehousing and transportation services to

Plaintiff and was and is doing business within the jurisdiction of this Honorable Court.

       5.      At all material times, Defendant SCHENKER, INC. (hereinafter “SCHENKER”

or “Defendants”), is a corporation or other business entity with an office and place of business at

150 Albany Avenue, Freeport, NY 11520.

       6.      Plaintiff brings this action on their own behalf and as agent and/or trustee on

behalf of and for the interest of all parties who may be or become interested in the said

consignment, as their respective interests may ultimately appear, and plaintiffs are entitled to

maintain this action.

       7.      This is a claim for transit delay and excessive temperature damage to a

consignment consisting of 6,500-5/packs of RhoGAM syringes from batch RVP2431A (a total of

32,500 syringes) (hereinafter “the Shipment”), which were delivered to the Defendants in good

order and condition to be carried from London, Heathrow Airport in the United Kingdom to

Memphis International Airport in Memphis, Tennessee, with ultimate delivery to Plaintiff in care

of ICS AmerisourceBergen Specialty Group Distribution Center, 420 International Blvd, Suite



                                                  2
      Case 1:18-cv-09525-VEC Document 1 Filed 10/17/18 Page 3 of 5




500，
   Bro
     oks，
        Kentucky40109，
                     pur
                       sua
                         ntt
                           oUNITEDa
                                  irw
                                    ayb
                                      illnumber01601459813d
                                                          ate
                                                            d

O
cto
  ber4，
      2016andc
             ont
               rac
                 tsbetweenP
                          lai
                            nti
                              百andD
                                  efe
                                    nda
                                      ntsw
                                         ithe
                                            xpr
                                              essi
                                                 nst
                                                   ruc
                                                     tio
                                                       ns

r
equ
  iri
    ngt
      hes
        hip
          men
            tbeh
               and
                 led，仕組s
                       por
                         te，
                           dca
                             rri
                               edands
                                    tor
                                      eda
                                        tal
                                          lti
                                            mesa
                                               tth
                                                 epr
                                                   esc
                                                     rib
                                                       ed

t
emp
  er加r
    a er
       ang
         eof+2t
              o+80C
                  .

      8
      .    TheS
              hip
                men
                  twasd
                      eli
                        ver
                          edt
                            oDe
                              fen
                                dan
                                  tsa
                                    tLondonHeathrowA
                                                   irp
                                                     or，
                                                       tUn
                                                         ite
                                                           d

K
ingdom，
      ono
        rab
          outO
             cto
               ber4，
                   2016，
                       forc
                          arr
                            iae，
                              g h
                                avi
                                  ngb
                                    eens
                                       tor
                                         eda
                                           tth
                                             epr
                                               esc
                                                 rib
                                                   ed

t
emp
  era
    tur
      esandb
           ein
             gingoodo
                    rde
                      ran
                        dco
                          ndi
                            tio
                              n，oMemphisI
                                t       nte
                                          mat
                                            ion
                                              alA
                                                irp
                                                  orti
                                                     n

Memphis，
       Ten
         nes
           see，
              wit
                hul
                  tir
                    nat
                      ede
                        liv
                          eryt
                             oPl
                               a泊t
                                 if泊 C訂 eof
                                  f       ICSAm
                                              eri
                                                sou
                                                  rce
                                                    Ber
                                                      gen

S
pec
  ial
    tyGr
       oupD
          ist
            rib
              uti
                onC
                  ent
                    er，
                      420I
                         nte
                           mat
                             ion
                               alB
                                 l ，S
                                  vd u
                                     ite500，
                                           Brooks，
                                                 Kentucky40109

w
itht
   hee
     xpr
       essi
          nst
            ruc
              tio
                nsr
                  equ
                    iri
                      ngt
                        hes
                          hip
                            men
                              ttobeh
                                   and
                                     led，
                                        tra
                                          nsp
                                            ort
                                              ed，
                                                car
                                                  rie
                                                    dand

s
tor
  eda
    tal
      lti
        rne
          satt
             hep
               res
                 cri
                   bedt
                      emp
                        era
                          tur
                            era
                              ng     o+80C，
                                eof+2t    andwast
                                                ran
                                                  spo
                                                    rte
                                                      dby

D
efe
  nda
    ntsu
       nde
         rana
            irw
              ayb
                illi
                   ssu
                     edbyUNITEDnumbered01601459813d
                                                  ate
                                                    dOc
                                                      tob
                                                        er4，

2
016
  .

      9
      .    Wh
            ent
              heS
                hip
                  men
                    tar
                      riv
                        eda
                          tit
                            sin
                              ten
                                dedd
                                   est
                                     ina
                                       tio
                                         nono
                                            rab
                                              outO
                                                 cto
                                                   be 7，
                                                     r1

2016，
    theD
       efe
         nda
           ntswerer
                  equ
                    ire
                      dtoe
                         nsu
                           repromptc
                                   lea
                                     ran
                                       cew
                                         ithU
                                            .S.Customst
                                                      oen
                                                        sur
                                                          e

t
ime
  lyandpromptd
             eli
               ver
                 ytoP
                    lai
                      nti
                        ffi
                          nca
                            reofICSAm
                                    eri
                                      sou
                                        rce
                                          Ber
                                            genS
                                               pec
                                                 ial
                                                   tyGroup

D
ist
  rib
    uti
      onC
        ent
          er，
            420I
               nte
                 mat
                   ion
                     a    ，S
                      lBlvd u
                            ite500，
                                  Brooks，
                                        Kentucky40109andt
                                                        ofu
                                                          rth
                                                            er

e
nsu
  ret
    hatd
       uri
         ngt
           hep
             eri
               odo
                 fte
                   mpo
                     rar
                       yst
                         ora
                           gew
                             hil
                               eaw
                                 ait
                                   ingc
                                      lea
                                        ran
                                          cebyU
                                              .S.Customst
                                                        he

s
hip
  men
    twash
        and
          ledands
                tor
                  eda
                    tal
                      lti
                        mesa
                           tth
                             epr
                               esc
                                 rib
                                   edt
                                     emp
                                       era
                                         t町 era
                                              ngeo
                                                 f+2t
                                                    o+80C
                                                        .

      1
      0.   Wh
            ent
              heS
                hip
                  metwasc
                    n   1ea
                          redbyU
                               .S.Customsandd
                                            eli
                                              ver
                                                edt
                                                  oPl
                                                    ain
                                                      tif
                                                        fono
                                                           r

a
bou        ，
  tDecember12016，
                itwasd
                     ete
                       rmi
                         nedt
                            hatt
                               hee
                                 nti
                                   reS
                                     hip
                                       men
                                         thads
                                             ust
                                               ain
                                                 eds
                                                   eve
                                                     re

damaged
      uet
        oth
          efa
            ctt
              hatt
                 heS
                   hip
                     men
                       thadbeend
                               ela
                                 yedi
                                    ncl
                                      ear
                                        ingU
                                           .S.Customsandw
                                                        ith
                                                          out

b
ein
  gst
    ore
      dint
         hep
           res
             cri
               bedt
                  emp
                    era
                      tur
                        er組 g
                            eof+2t
                                 o+80Cd
                                      uri
                                        ngt
                                          hee
                                            nti
                                              rep
                                                eri
                                                  odof



                                   3
      Case 1:18-cv-09525-VEC Document 1 Filed 10/17/18 Page 4 of 5




t
emp
  or紅 ys
       tor
         agea
            wai
              tin
                gcl
                  ear
                    anc
                      ebyU
                         .S.Customsa
                                   ndd
                                     uet
                                       oim
                                         pro
                                           perh
                                              and
                                                lin
                                                  gands
                                                      tor
                                                        age

d
uri
  ngt
    ran
      spo
        rta
          tio
            ntoa
               nds
                 tor
                   ag nMemphis，
                     ei       Ten
                                nes
                                  see
                                    .

    1
    1.   Thep
            rod
              uctwasd
                    ete
                      rmi
                        nedt
                           obeu
                              nus
                                abl
                                  ean
                                    dco
                                      uldn
                                         otbeu
                                             sedf
                                                ort
                                                  heo
                                                    rig
                                                      ina
                                                        l

i
nte
  nde
    dp中o
      u s
        ean
          dwasr
              equ
                ire
                  dtob
                     ede
                       str
                         oye
                           dasar
                               esu
                                 lto
                                   fth
                                     eaf
                                       ore
                                         men
                                           tio
                                             nedi
                                                mpr
                                                  ope
                                                    r

h
and
  lin
    gan
      dst
        ora
          ged
            uri
              ngt
                ran
                  spo
                    rta
                      tio
                        ntoa
                           nds
                             tor
                               agei
                                  nMemphis，T
                                           enn
                                             ess
                                               ee.

    1
    2.   Thedamaget
                  oth
                    ec紅 gowasn
                             ott
                               her
                                 esu
                                   lto
                                     fan
                                       yac
                                         toro
                                            mis
                                              sio
                                                nont
                                                   hep
                                                     arto
                                                        f

t
heP
  lai
    nt百b
      i u
        t，t
          oth
            eco
              ntr
                町y，wasd
                      ues
                        ole
                          lya
                            sar
                              esu
                                lto
                                  fth
                                    ene
                                      gli
                                        gen
                                          ce，f
                                             aul
                                               t，n
                                                 egl
                                                   ect，

b
rea
  chofc
      ont
        rac
          t，a
            ndb
              rea
                cho
                  fba
                    ilm
                      entont
                           hep
                             arto
                                fDe
                                  fen
                                    dan
                                      tsan
                                         d/o
                                           rth
                                             eira
                                                gen
                                                  ts，

a
ffi
  lia
    tes，
       sub
         -co
           ntr
             act
               ors，s
                   erv
                     ant
                       san
                         dem
                           plo
                             yee
                               s.

    1
    3.   I
         nac
           cor
             dan
               cew
                 itht
                    hep
                      rov
                        isi
                          onsoft
                               heM
                                 ont
                                   rea
                                     lCo
                                       nve
                                         nti
                                           ona
                                             ndt
                                               heu
                                                 nde
                                                   rly
                                                     ing

c
ont
  rac
    tsb
      etw
        eenP
           lai
             nti
               ffa
                 ndt
                   heD
                     efe
                       nda
                         nts，
                            wri
                              tte
                                nno
                                  tic
                                    eoft
                                       hel
                                         osswasp
                                               rov
                                                 ide
                                                   d

D
efe
  nda
    ntsw
       ith
         int
           het
             imes
                etf
                  ort
                    hint
                       heC
                         onv
                           ent
                             iona
                                nds
                                  aidc
                                     ont
                                       rac
                                         ts.

    1
    4.   Byr
           eas
             ono
               fth
                 efo
                   reg
                     oig，
                       n t
                         heP
                           lai
                             nti
                               ffh
                                 asb
                                   eendamagedi
                                             nth
                                               eamounto
                                                      f

$222，
    949
      .80，a
          sne
            arl
              yasp
                 res
                   ent
                     lyc
                       anbee
                           sti
                             mat
                               ed，
                                 nop紅 to
                                       fwhichh
                                             asb
                                               eenp
                                                  ai，
                                                    dal
                                                      tho
                                                        ugh

d
ulyd
   ema
     nde
       d.

    WHEREFORE，
             pla
               int
                 iffr
                    esp
                      ect
                        ful
                          lydemandsj
                                   udg
                                     men
                                       tint
                                          heamountof$222，
                                                        949
                                                          .80，

a
gai
  nstt
     heD
       efe
         nda
           nts，
              joi
                ntl
                  yan
                    dse
                      ver
                        all
                          y，t
                            oge
                              the
                                rwi
                                  thi
                                    nte
                                      res
                                        t，c
                                          oss，
                                            t a
                                              ndd
                                                isb
                                                  urs
                                                    eme
                                                      nts，

a
nds
  ucho
     the
       ran
         dfu
           rth
             err
               eli
                 efa
                   stot
                      heC
                        our
                          tap
                            pea
                              rsj
                                usta
                                   ndp
                                     rop
                                       er.




                                   4
      Case 1:18-cv-09525-VEC Document 1 Filed 10/17/18 Page 5 of 5




D
ate
  d:NewYork，NewYork
    Oc
     tobe 7，
         r1 2018
    112-
       35
                           CASEY& BARNETT，  LLC
                           Attomeysf
                                   orP
                                     lai
                                       nti
                                         ff

                        B
                        y:
                          Jame
                             s
                             .P:'Kral
                                    Ia
                                     lis
                          305BrO
                               'aG制 点 Ste1202
                          NewYork .NewYork10007
                          (21
                            2)286-0225




                                   5
